Citation Nr: 0734137	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-07 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder as 
residual to chemical splash.

2.  Entitlement to service connection for cyst, left temporal 
lobe of the brain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had full-time active duty for training (ACDUTRA) 
from August 1987 to January 1988.  He also had active service 
from September 1988 to February 1993, and from March 1994 to 
May 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied the 
current appellate claims.  

The RO in Houston, Texas, currently has jurisdiction over the 
veteran's VA claims folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2005.  A 
transcript of this hearing has been associated with the  VA 
claims folder.

In September 2005, the Board remanded this case for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed to the 
extent permitted by the cooperation of the veteran.  
Therefore, no further development is required in order to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed to the 
extent permitted by the cooperation of the veteran.

2.  Although the veteran was treated during active service 
after diesel fuel was splashed in his eyes, the competent 
medical evidence does not indicate any current disability as 
a result thereof.

3.  Although the veteran was found to have a cyst of left 
temporal lobe of the brain during active service, the 
competent medical evidence does not indicate any current 
disability as a result thereof.


CONCLUSION OF LAW

Service connection is not warranted for an eye disorder as 
residual to chemical splash nor a cyst, left temporal lobe of 
the brain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.326, 3.655 (2007); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that adequate notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was sent 
pre-adjudication notice by a letter dated in August 2002, 
which is clearly prior to the April 2003 rating decision that 
is the subject of this appeal.  He was also sent additional 
notification by letters dated in October 2004, November 2005, 
and March 2006.  Taken together, these letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board acknowledges that the veteran was not provided with 
a letter that included the information regarding disability 
rating(s) and effective date(s) discussed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, for the reasons stated below, the preponderance of 
the evidence is against the current appellate claims, and 
they must be denied.  As such, no disability rating and/or 
effective date is to be assigned or even considered in this 
case.  Consequently, the Board concludes that the veteran has 
not been prejudiced by this lack of notification regarding 
the Court's holding in Dingess/Hartman.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In addition, the duty to assist has been satisfied in this 
case to the extent permitted by the cooperation of the 
veteran.  All relevant medical records pertinent to the 
issues on appeal are in the claims folder.  Nothing indicates 
that the veteran has identified the existence of any relevant 
evidence that has not been obtained or requested.  He has had 
the opportunity to present evidence and argument in support 
of his claims, to include at the February 2005 Board hearing.  
Further, he underwent VA arranged examinations in March 2003, 
June 2004, and December 2005.  However, he subsequently 
failed to report for multiple VA medical examinations to 
include those scheduled in January 2006, August 2006, 
September 2006, and October 2006.  Consequently, the Board 
concludes that the duty to assist has been satisfied.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to 
assist is not a "one-way street."  If the veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.).  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the veteran is not entitled to a 
grant of service connection for cyst, left temporal lobe, nor 
eye disorder as residual to chemical splash.

Initially, the Board observes that the veteran has been 
diagnosed with refractive error of his eyes, among other 
things.  However, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Simply put, it is not considered a disability for which 
service connection can be granted.

The Board acknowledges that the veteran's service medical 
records reflect he was treated in November 1994 after diesel 
fuel was splashed in his eyes.  Further, a cyst of the left 
temporal lobe of the brain was identified in March 2001 
during active service, to include at his April 2002 
separation examination.  His eyes were evaluated as normal on 
this examination.

The veteran contends that the fuel splash caused his current 
photophobia of the eyes.  He has also indicated that he 
experiences seizures and headaches due to the cyst, and 
possibly psychiatric impairment.  However, as detailed above, 
the Board has already concluded that his contentions do not 
constitute competent medical evidence.  Moreover, there is no 
competent medical opinion of record which supports a finding 
that he currently has any chronic disability due to either 
the cyst of the left temporal lobe or the in-service diesel 
splash to the eyes.  In fact, a June 2004 VA arranged 
examination concluded, in pertinent part, that there was no 
"evidence based data that allows a relationship of his 
documented military duties having any relationship to his 
Temporal Lobe cyst."  

In September 2005, the Board remanded this case for the 
veteran to be accorded new VA medical examinations which were 
to include opinion(s) as to whether there were any current 
disabilities due to the in-service findings.  The veteran did 
report for a December 2005 VA eye examination, which 
diagnosed refractive error; and mild meibomian gland 
dysfunction with secondary dry eye syndrome, both eyes.  
However, no competent medical opinion was promulgated at that 
time as to the etiology of these diagnoses, to include 
whether they were related to the in-service diesel fuel 
splash to the eyes.  The record indicates a new VA eye 
examination was scheduled for October 2006, presumably to 
correct this deficiency.  Moreover, examinations were 
scheduled to determine whether he had any current disability 
attributable to the cyst of the left temporal lobe.  
Nevertheless, as noted above, he failed to appear for 
multiple VA examinations, to include those scheduled in 
January 2006, August 2006, September 2006, and October 2006.  

Under the law, individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a). The provisions of 38 
C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

Inasmuch as the Board must base its decision in this case on 
the evidence of record, it must find that there is no 
competent medical evidence which supports a finding that the 
veteran has any current disability(ies) attributable to 
either the in-service diesel fuel splash to the eyes and/or 
the cyst of the left temporal lobe of the brain.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
attributable to the pertinent in-service findings, the Board 
must conclude that the preponderance of the evidence is 
against the current appellate claims.  

The Board also wishes to note that the veteran is already 
service connected for an acquired psychiatric disorder; 
specifically, bipolar disorder with major depressive 
disorder.  In addition, service connection was denied for 
both a seizure disorder and headaches by a May 2004 rating 
decision.  The veteran was notified of that decision, 
including his right to appeal, and he did not appeal.  

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, these benefits 
sought on appeal must be denied.


ORDER

Entitlement to service connection for an eye disorder as 
residual to chemical splash is denied.

Entitlement to service connection for cyst, left temporal 
lobe of the brain, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


